                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

UNITED STATES OF AMERICA,

v.                                            Case No.: 4:14cr77-MW/MAF

FREDERICK BUSH,

          Defendant.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION
      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No.131. This Court has extended Defendant’s deadline to

file any objections to the report and recommendation on seven separate occasions.

ECF Nos. 148, 152, 153, 155, 157, 159, & 161. BOP has not returned as

undeliverable this Court’s most recent order extending the deadline to file objections

to July 8, 2021. Upon consideration, no objections having been filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 131, is accepted and adopted as

this Court’s opinion. The Clerk shall enter judgment stating “Defendant Bush’s

motion to vacate, set aside, or correct sentence, ECF No. 97, is DENIED. A

certificate of appealability is DENIED.” The Clerk shall close the file.

      SO ORDERED on July 14, 2021.
                               s/Mark E. Walker
                               Chief United States District Judge
